Case 1:17-cv-01407-CFC-SRF Document 659 Filed 03/30/20 Page 1 of 13 PageID #: 45185



                       IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELA WARE

   GENENTECH, INC. and CITY OF
   HOPE,

                P laintifls,                      Civ. No. 17-1407- CFC, Consol.

         V.

   AMGEN INC.,

                Defendant.

   GENENTECH, INC. and CITY OF
   HOPE,

         Plaintiffs,

         V.
                                                      Civ. No. 18-924-CFC

   AMGEN INC.,

         Defendant.

                               MEMORANDUM ORDER

        Recent sealed and redacted filings in these related cases make clear that the

  parties are not giving due regard to the public's right of access to judicial records

  or the "good cause" standard that governs protective orders under Federal Rule of

  Civil Procedure 26( c).

        In the 18-924 action, for example, Defendant Amgen Inc. filed on March 3,

  2020 a sealed stipulated proposed order allowing it to delay the filing of its trial
Case 1:17-cv-01407-CFC-SRF Document 659 Filed 03/30/20 Page 2 of 13 PageID #: 45186



  exhibit list, which had been due that day. Amgen had good reason to request a

  delay. Its electronic discovery platform for these cases was hosted by Epiq

  Systems, Inc.; and, as Epiq had publicly announced on March 2nd, Epiq's systems

  were compromised by a ransomware attack on February 29th, causing Epiq to take

  its systems offline. 1 Without access to the discovery housed on Epiq's systems,

  Amgen understandably could not meet the March 3rd deadline. Because of the

  urgency of the matter, I signed the stipulated order that day without giving thought

  to its sealed status.

         On March 10th, Amgen filed a redacted public version of the stipulated

  order. That redacted version reads in relevant part:




                WHEREAS, Epiq experienced a complete and total
                system-wide interruption of all services (the "Epiq
                outage") beginning the morning of S a ~
                ~ h e d Declaration of -
                -);

                WHEREAS, as a result of the E


                WHEREAS Amgen's Initial Exhibit List (L.R. 16 (3)(6))
                is currently due Tuesday, March 3, 3030;


  1
    https://www.globenewswire.com/news-release/2020/03/02/1993 83 7/0/en/Epiq-
  Issues-Statement-on-Unauthorized-System-Activity.htm.

                                           2
Case 1:17-cv-01407-CFC-SRF Document 659 Filed 03/30/20 Page 3 of 13 PageID #: 45187




                 NOW THEREFORE, it is hereby stipulated and agreed by
                 the Parties subject to the approval of the Court, that:

                 Genentech, Inc. and Amgen Inc. hereby stipulate and
                 agree, subject to the approval of the Court, to extend
                 Amgen' s deadline for service of its Initial Exhibit List for
                 four full da s, measured from the time that


                                            ****
                 Genentech, Inc. and Amgen Inc. hereby further stipulate
                 and agree, subject to the approval of the Court, to meet and
                 confer and seek approval from the Court for further
                 modifications to the Schedule for Pretrial Exchange as
                 needed to address any impact to the other deadlines caused
                 by the Epiq outage.

  DJ. 532 at 1-2. 2 Three days later, Amgen filed under seal a stipulated order to

  delay the trial that had been scheduled for April in the 18-924 case. D.I. 537. That

  order largely min-ors the first stipulated order. I signed and docketed the second

  stipulated order but did not seal it. D.I. 539.

           It doesn't take a genius to figure out what Amgen redacted in its public

  version of the first stipulated order-i.e., that Amgen housed its discovery on



  2
      All citations are to the docket in C.A. No. 18-924 unless otherwise noted.
                                              3
Case 1:17-cv-01407-CFC-SRF Document 659 Filed 03/30/20 Page 4 of 13 PageID #: 45188



  Epiq's systems, that it no longer had access to the discovery, and that it did not

  know when its access to the discovery would be restored. But the fact that it is

  obvious to a reader of a redacted filing what has been redacted, does not justify the

  redactions. And in this case, I am unable to discern a legitimate basis for hiding

  from the public the fact that Amgen was a victim of the Epiq ransom ware attack,

  especially when that fact is the reason behind a court order to move a trial date.

  Amgen offered no explanation for sealing the stipulated orders or for the

  redactions in the public version of the first order it filed. But in any event, Amgen

  could not reasonably assert that its use of the Epiq system or its inability to access

  that system as a result of the publicly announced ransomware attack somehow

  constitutes a trade secret or other proprietary information. Nor could it reasonably

  argue that public disclosure of the fact that it was a victim of the ransom ware

  attack would cause "a clearly defined and serious injury" that would trump the

  public's presumptive right of access to this Court's filings. In re Avandia Mktg.,

  Sales Practices & Prod. Liab. Litig., 924 F.3d 662,672 (3d Cir. 2019).

         The stipulated orders were not the first filings Amgen has made in these

  cases that shielded from the public eye information that cannot fairly be

  characterized as proprietary or a trade secret. Plaintiffs Genentech, Inc. and City

  of Hope (collectively, Genentech) have also made unjustified sealed and redacted

  filings.

                                             4
Case 1:17-cv-01407-CFC-SRF Document 659 Filed 03/30/20 Page 5 of 13 PageID #: 45189



        In another March 3rd filing, for example, Genentech redacted dozens of

  pages of expert testimony from the transcript of a hearing held in open court last

  October. D.I. 524. The testimony concerned the meaning of certain terms used in

  the patents asserted in these cases. Typical of the testimony Genentech redacted is

  the following:

              Q. Now, are you familiar with use of the term
              fermentation in your field of cell culture technology?
              A. I am familiar.
              Q. And what does it mean in your field?
              A. It has a plain and ordinary meaning, and mainly, if
              you apply it today, it's mainly the use of cells to produce
              a product.
                                         ****
              Q. In the context of this portion of the Kao patent, the
              person of ordinary skill in the art would know that the
              fermentation process referred to there is referring to a
              mammalian cell culture process; correct?
              A. Yes. As I stated, the term fermentation is very
              context dependent, so the context here would be, would
              be cell culture, that's c01Tect.
              Q. In the context of the Kao patent, the word
              fermentation is used to refer to a mammalian cell culture
              process for making antibodies; correct?
              A. With the -- if you are speaking to the whole patent
              and all of the claims, there's also some mention to
              procaryotic systems as well, but claims we're talking
              about today would be procaryotic systems, so would be
              mammalian cell.
              Q. So, correct. Within the context of the Kao patent, the
              person of ordinary skill would understand the term
              fermentation to refer to cell culture processes for making
              antibodies; correct?
              A. Yes. Cell culture process, including for procaryotic,
              yes.
                                        ****
                                           5
Case 1:17-cv-01407-CFC-SRF Document 659 Filed 03/30/20 Page 6 of 13 PageID #: 45190



               Q. You would agree within your industry, substituting
               the word fermentation for mammalian culture processes
               is becoming more common; correct?
               A. Yes, I think it's - it's fair that that's becoming a,
               using fermentation synonymous with mammalian cell
               culture is becoming more common, but, again, I would
               go back to my original testimony, that, you know, what
               exactly the boundaries and the scope of what exactly that
               means. Just broadly, mammalian cell culture, yes. Just
               want to say fermentation can refer to mammalian cell
               culture. Yes, I would agree with that.

  D.I. 514-1 at 4, 11, 13. Putting aside the fact that this testimony was adduced in

  open court, there is no reasonable basis to hide from the public the substance of the

  testimony-industry standards and the meaning of terms in public documents. The

  testimony reveals nothing about Genentech or Amgen, let alone their trade secrets

  or proprietary information.

         The District Court is not a Star Chamber. We are a public institution in a

  democratic republic and the public has a presumptive right of access to our filings.

  That right is founded in the common law and "antedates the Constitution." Bank of

  Am. Nat'! Tr. & Sav. Ass 'n v. Hotel Rittenhouse Assocs., 800 F.2d 339,343 (3d

  Cir. 1986). The public's right of access is not absolute; but it is strongly presumed,

  and it can be overcome only if a party demonstrates that public disclosure of a

  filing will result in "a clearly defined and serious injury." Avandia, 924 F.3d at

  672.




                                            6
Case 1:17-cv-01407-CFC-SRF Document 659 Filed 03/30/20 Page 7 of 13 PageID #: 45191



        As the conduct of the parties in these cases well illustrates, however,

  "corporate parties in complex litigation generally prefer to litigate in secret."

  Takeda Pharm. US.A., Inc. v. Mylan Pharm., Inc., No. CV 19-2216-RGA, 2019

  WL 6910264, at* 1 (D. Del. Dec. 19, 2019). The filings here present the rule, not

  the exception in my experience. Far too often, I see corporate parties over-

  designate discovery as confidential, file pleadings and briefs under seal without

  good cause, and over-redact public versions of sealed filings. And because both

  sides in the typical complex case want to litigate in secret, neither side serves as a

  check on the other when it comes to sealed and redacted filings. That leaves it

  solely to me to protect the public's right of access to the Court's filings.

        The problem is that I have neither the expertise nor the time necessary to

  perform this function in a responsible manner. I lack, for example, the industry

  knowledge often required to determine if information is truly proprietary and if its

  disclosure would cause serious injury to a litigant or third party. And given my

  caseload3 and the number and size of sealed and redacted filings in those cases, it

  would be impossible for me to conduct the "document-by-document review" and

  make the "specific findings on the record concerning the effects of disclosure" that



  3
    My current caseload, which is typical of the four judges in this district, consists of
  563 civil cases, 282 of which are patent cases and 128 of which are Abbreviated
  New Drug Act cases. I have 43 trials and 32 Markman hearings scheduled over
  the next 12 months.
                                            7
Case 1:17-cv-01407-CFC-SRF Document 659 Filed 03/30/20 Page 8 of 13 PageID #: 45192



  the Third Circuit requires to justify redactions. Avandia, 924 F.3d at 673. In these

  two cases alone, the parties have made 197 sealed filings, consisting of 1,411

  documents and 28,619 pages.

        The two parties in these cases, however, appear to have ample resources that

  can be marshaled to ensure that their filings do not deprive the public of its right of

  access. Genentech has had 45 attorneys enter their appearance on its behalf in

  these cases ( 18 in 18-924 only; 11 in 17-1407 only; 16 in both actions). Amgen

  has had 42 attorneys enter their appearance on its behalf (18 in 18-924 only; 11 in

  17-1407 only; 13 in both actions). There have been 1,199 docket entries in the two

  actions combined. Since the first action was filed in October 2017, the Court has

  had to convene 27 hearings, most of which addressed multiple issues. In a

  particularly memorable hearing, the parties presented 20 lawyers to argue 19

  discrete discovery disputes. It is safe to say that the parties are neither lacking in

  resources nor hesitant to deploy those resources to litigate these cases.

        It therefore seems especially appropriate to require these parties to adhere to

  their filing obligations under the First Amendment, common law, and the Court's

  rules. To that end, I have decided to appoint pursuant to Federal Rule of Civil

  Procedure 53(a)(l)(C) Rodney A. Smolla, Dean and Professor of Law at Widener

  University, as a special master, and to ask and authorize him to determine whether

  the sealed filings and the redactions in the redacted filings docketed in these cases


                                             8
Case 1:17-cv-01407-CFC-SRF Document 659 Filed 03/30/20 Page 9 of 13 PageID #: 45193



  comply with Supreme Court and Third Circuit law and the Federal Rules of Civil

  Procedure. Each party shall be responsible for Dean Smolla's fees incurred for his

  review of that party's sealed and redacted filings.

        Dean Smolla is not a member of the Court's Special Masters Panel, but his

  experience and reputation as a First Amendment scholar and lawyer make him

  especially well-suited for this assignment.

        To be clear, I recognize the importance of maintaining the confidentiality of

  trade secrets and proprietary information in civil litigation, especially in patent

  cases like these actions, where ground-breaking and life-saving drugs and vast

  sums of money are at issue. I am confident that Dean Smolla shares that

  perspective. That said, the recent filings discussed above call into doubt whether

  the parties take seriously their obligation to ensure that their filings comply with

  the Court's rules, common law, and the Constitution. For that reason, Dean

  Smolla's appointment is necessary.

        WHEREFORE, for the reasons stated above, on this 30th day of March

  2020, IT IS HEREBY ORDERED that:

        1. Rodney A. Smolla is appointed as Special Master to address whether the

           sealed and redacted filings in these cases comply with Supreme Court

           and Third Circuit law and the Federal Rules of Civil Procedure (the

           "Assigned Duties").


                                             9
Case 1:17-cv-01407-CFC-SRF Document 659 Filed 03/30/20 Page 10 of 13 PageID #: 45194



        2. As required by Rule 53(b)(2) of the Federal Rules of Civil Procedure,

           Dean Smolla shall proceed with all reasonable diligence and, as provided

           by Rule 53( c), he shall have the authority to regulate all proceedings and

           take all measures necessary to address and rule on the Assigned Duties.

        3. Dean Smolla shall, after consulting with the parties, establish procedures

           for the handling of the Assigned Duties. He shall have the duty and

           authority to require the submission of reports, call conferences, and hold
                                        I




           hearings in order to determine the status of issues relating to the Assigned

           Duties.

        4. With respect to hearings and conferences, they shall be held in the

           Federal Courthouse at 844 King Street or other appropriate place

           arranged by Dean Smolla or by the parties with the approval of Dean

           Smolla. If the Courthouse is used, Dean Smolla shall· arrange for a

           courtroom through the Clerk's Office (Beth Mason at 302.573.6170).

        5. Absent agreement among the parties, all hearings shall be transcribed by

           a certified court reporter. Absent an order by Dean Smolla, the parties

           shall bear equally the costs of the court reporter and transcript.

        6. Dean Smolla shall preserve all materials he receives or prepares in

           connection with any dispute regarding discovery. He shall not be

           required to file any such materials with the Court unless directed to do so

                                            10
Case 1:17-cv-01407-CFC-SRF Document 659 Filed 03/30/20 Page 11 of 13 PageID #: 45195



           by the Court, except that the following shall be filed: (1) any transcripts

           that contain his rulings from the bench; (2) orders entered setting forth

           his rulings; and (3) any opinions prepared supporting his rulings. All

           such papers shall be filed with the Court through Dean Smolla and

           docketed by chambers staff.

        7. Dean Smolla shall not communicate ex parte with a party without the

           consent of all parties. He may communicate ex parte with the Court.

        8. Dean Smolla may have access to trade secrets, proprietary information,

           or other confidential information in this action including, but not limited

           to, information which may be subject to a protective order. Dean Smolla

           and other persons assisting him shall preserve and protect the

           confidentiality of all such information. If required to file any orders,

           findings, opinions, or materials that contain or make reference to any

           such information (including, but not limited to, information designated

           "Confidential," "For Attorneys Eyes Only" and/or "Sensitive

           Superconfidential"), he shall file the same under seal.

        9. Dean Smola's rulings shall be subject to review by the Court, consistent

           with Rule 53(f). In this regard, unless otherwise ordered: (a) the parties

           may serve, file, and docket with the Court specific written objections

           (and responses thereto) to any of Dean Smolla's rulings; (b) the


                                           11
Case 1:17-cv-01407-CFC-SRF Document 659 Filed 03/30/20 Page 12 of 13 PageID #: 45196



           objections shall be filed no later than 21 days after being served with a

           copy of the ruling, and the responses thereto shall be filed within 10 days

           after being served with a copy of the objections; (c) the objections and

           responses to the objections are limited to 10 pages each; and (d) the

           parties must serve, file, and docket with the Court (as well as provide to

           the undersigned's chambers a courtesy copy of) any relevant portion of

           the record made before Dean Smolla which pertains specifically to the

           objections.

         10.Dean Smolla shall be compensated for his services at his usual hourly

           rate. Others assisting him shall be compensated at their usual hourly

           rates. Dean Smolla shall send statements for services and expenses

           directly to counsel for the parties on a monthly basis and shall receive

           payment directly from counsel for the parties in a timely fashion. Each

           party shall be responsible for Dean Smolla's fees incurred for his review

           of that party's sealed and redacted filings; otherwise the compensation

           and expenses of Dean Smolla shall be shared equally by the parties. In

           this regard, if in Dean Smolla's opinion a party engages in behavior

           which occasions the waste of his time and resources, or otherwise hinders

           the efficient resolution of matters before him, that party may be

           apportioned all or a larger portion of Dean Smolla's compensation, costs,

                                          12
Case 1:17-cv-01407-CFC-SRF Document 659 Filed 03/30/20 Page 13 of 13 PageID #: 45197



           and expenses. Any objections or disputes as to Dean Smolla's

           compensation, costs, and/or expenses shall be presented to the Court in a

           timely application.




                                         13
